NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30208

                Plaintiff-Appellee,             D.C. No. 1:07-cr-00135-SPW-3

 v.

ASHLEY WHEELER,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Ashley Wheeler appeals pro se from the district court’s order denying her

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Wheeler contends that she is entitled to compassionate release because her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical conditions put her at increased risk of severe complications or death if she

contracts COVID-19, and because of her family circumstances. The district court

did not abuse its discretion in denying Wheeler’s motion for compassionate release

or her motion for reconsideration.1 The court considered Wheeler’s medical record

and her arguments in favor of release, and reasonably concluded that Wheeler had

not demonstrated “extraordinary and compelling reasons” for release. See 18

U.S.C. § 3582(c)(1)(A)(i). Moreover, contrary to Wheeler’s arguments, the court

did not rely on any clearly erroneous facts. See United States v. Graf, 610 F.3d

1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is illogical,

implausible, or without support in the record.”).

      Assuming without deciding that Wheeler’s Eighth Amendment claim may

be brought under § 3582(c)(1)(A), we reject this claim because Wheeler has not

shown that her sentence is “grossly disproportionate” to her offenses. United

States v. Harris, 154 F.3d 1082, 1084 (9th Cir. 1998).

      AFFIRMED.




1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept for purposes of this appeal the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A)(i).

                                           2                                      20-30208